DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the security code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 22-27, 32-35, 39-40, 45-48, 52-53, 56, 58-61 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basir (US 2003/0154009), and further in view of Aoyama (US 2005/0190039).
Regarding claims 22, 40, 53, 56, Basir discloses a vehicle and method (vehicle 30, Fig. 4), comprising 
a plurality of ground engagement members (via inherent tires included in a vehicle 30, Fig. 4); 
a frame supported by the plurality of ground engagement members (Fig. 4); 
a power system supported by the frame and operatively coupled to at least one of the plurality of ground engagement members to power movement of the vehicle (via engine included in vehicle 30 for engine diagnostics, Para. 34);
a steering system coupled to at least one of the ground engagement members to direct the vehicle (via system including steering wheel, Para. 27);
an operator seat supported by the frame (Fig. 4); 
at least one vehicle sensor supported by the frame (via vehicle data sensors, Para. 11);
at least one memory supported by the frame during operation of the vehicle, the at least one memory configured to store data for the power system (via data capture module to capture vehicle data, Para. 33-34);
at least one user input device (via selection buttons, Fig. 3 and Para. 42); and 
a controller being operatively coupled to the at least one vehicle sensor to receive sensor data being stored on the at least one memory and being operatively coupled to the at least one user input device (via control unit 2 coupled to vehicle speed sensor and Selection buttons, Fig. 1, 3; Para. 34, 42);
Basir fails to specifically disclose the controller 	operatively coupled to the power system to control an operation of the power system; and wherein operation of the power system is based on an input from the user input device to the controller and the input identifies one of a plurality of operation modes of the vehicle, and the plurality of operation modes includes at least a first mode defined by a first performance characteristic and a second mode defined by a second performance characteristic.
Aoyama teaches a vehicle system including a controller operatively coupled to the power system to control an operation of the power system; and wherein operation of the power system is based on an input from the user input device to the controller and the input identifies one of a plurality of operation modes of the vehicle, and the plurality of operation modes includes at least a first mode defined by a first performance characteristic and a second mode defined by a second performance characteristic (via valet mode and normal mode, Para. 26, 29-30).
From the teachings of Aoyama, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basir to include the controller operatively coupled to the power system to control an operation of the power system; and wherein operation of the power system is based on an input from the user input device to the controller and the input identifies one of a plurality of operation modes of the vehicle, and the plurality of operation modes includes at least a first mode defined by a first performance characteristic and a second mode defined by a second performance characteristic in order to improve security by making the vehicle not fully functional unless a proper security code has been inputted.
Regarding claim 23, the combination of Basir and Aoyama teaches the claimed invention, wherein Basir teaches a first memory configured to store the data for the power system (via data from vehicle data sensors 4 stored in volatile memory and non-volatile memory, Para. 26); and Aoyama teaches a second memory configured to store the plurality of operation modes (via ECU 54 including inherent memory storing instructions to execute vehicle operating system including operation modes, Para. 23, 26).
Regarding claim 24, the combination of Basir and Aoyama teaches the claimed invention, wherein Aoyama teaches a vehicle security control module configured to receive a user code configured to control operation of the power system (via ECU 54 coupled to valet interface 74, Para. 26 and Fig. 4).
Regarding claim 25, the combination of Basir and Aoyama teaches the claimed invention, wherein Aoyama teaches the user code enables the controller to adjust operation of the vehicle when the user code corresponds to one of the plurality of operation modes of the vehicle (via entry of correct user code to enable normal vehicle operation, Para. 26).
Regarding claim 26, Aoyama teaches wherein the user code enables the controller to adjust operation of the vehicle when the user code corresponds to one of the plurality of operation modes of the vehicle (Para. 26).
Regarding claim 27, Aoyama teaches wherein the plurality of operation modes is stored on the at least one memory (ECU 54 including inherent memory storing instructions to execute vehicle operating system including operation modes, Para. 23, 26).
Regarding claim 32, 45, Aoyama teaches wherein the first mode is defined by a first vehicle speed threshold and the second mode is defined by a second vehicle speed threshold greater than the first vehicle speed threshold (low speed valet mode and normal operating mode, Para. 26, 30).
Regarding claim 33, 46, Aoyama teaches wherein, in the first mode, the controller adjusts a vehicle speed (limit maximum speed, Para. 30).
Regarding claim 34, 47, Aoyama teaches wherein, in the second mode, the controller adjusts at least one of: an acceleration rate of at least one of a vehicle speed and an engine speed of the vehicle (via valet mode to normal operation mode, maximum RPM no longer limited, Para. 26, 30).
Regarding claim 35, 48, Aoyama teaches wherein the first mode is a novice mode of operation of the vehicle (via limited speed valet mode, Para. 30).
Regarding claim 39, 52, Basir and Aoyama discloses the claimed invention, wherein Aoyama discloses the at least one user input device includes a display configured to receive the input and transmit the input to the controller (Fig.3 and Para. 42).
Regarding claim 58, Basir discloses the characteristics of the power system is a characteristic of an engine (engine parameters, Para. 34).
Regarding claim 59, Basir discloses engine temperature (engine parameters, Para. 34, 39).
Regarding claim 60, Aoyama teaches wherein the operation of the power system is an engine rpm (Para. 30-31).
Regarding claim 61, Aoyama teaches wherein the operation of the power system is a speed of the vehicle (Para. 30-31).
Claim 28-31, 37-38, 41-44, 50-51, 54-55 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basir in view of Aoyama, and further in view of Sanders (US 4,754,255).
Regarding claim 28, 29, 37, 38, 41, 42, 43, 44, 50, 51, Basir and Aoyama fail to disclose the controller is configured to compare the user code with a plurality of user codes stored in the memory, and initiate operation of the power system based on the user code; wherein each of the plurality of user codes stored in the memory corresponds to the plurality of operation modes of the vehicle.
Sanders teaches a vehicle system including a plurality of identification codes assigned to each user (col. 2, lines 9-24 and 29-35), and the reception of a particular valid code of a particular user corresponds to a different operation mode of the vehicle (maximum vehicle speed varies based on user, col. 1, line 59 to col. 2, line 2).
From the teachings of Sanders, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basir and Aoyama to include the controller is configured to compare the user code with a plurality of user codes stored in the memory, and initiate operation of the power system based on the user code; wherein each of the plurality of user codes stored in the memory corresponds to the plurality of operation modes of the vehicle in order to customize vehicle performance based on user, thereby improve convenience. 
Regarding claim 30, 54, Sanders teaches wherein the user code includes a plurality of alphanumeric digits, and at least a first of the plurality of alphanumeric digits identifies one of the plurality of operation modes (col. 2, lines 19-21, col. 1, line 62 to col. 2, line 2).
Regarding claim 31, 55, Sanders teaches wherein the security code includes a plurality of alphanumeric digits, and at least a last of the plurality of alphanumeric digits identifies one of the plurality of operation modes (col. 2, lines 9-24, col. 1, line 62 to col. 2, line 2).
Claim 36, 49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basir in view of Aoyama, and further in view of Cikalo (US 6,470,256).
Regarding claim 36, 49, Basir and Aoyama fails to disclose wherein the second mode is a cruise mode of operation of the vehicle.
Cikalo teaches including a cruise mode of operation in a vehicle to improve fuel economy (col. 7, lines 8-17).
From the teachings of Cikalo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basir and Aoyama to include wherein the second mode is a cruise mode of operation of the vehicle in order to improve fuel economy.
Claim 57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basir in view of Aoyama, and further in view of Landes (US 6060981).
Regarding claim 57, Basir and Aoyama fails to disclose the step of in a further absence of receiving the predetermined input, shutting down the power system of the vehicle based on the characteristic of the power system.
Landes teaches operating a vehicle in a limited mode and shutting down the engine if a valid input is not entered (col. 4, lines 38-50).
From the teachings of Landes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basir and Aoyama to include the step of in a further absence of receiving the predetermined input, shutting down the power system of the vehicle based on the characteristic of the power system in order to improve security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689